Title: To George Washington from John Mason, 4 December 1799
From: Mason, John
To: Washington, George



Sir
Annapolis 4th Decr 1799

Knowing the great Interest you have always taken in the promotion of the Navigation of the Potomak—I lose not a moment to inform you that I have at length suceeded to get this great Object aided by a grant of the Legislature of this State to the full amount contemplated by the Company—and it is with extreme

Pleasure I have it in my Power to enclose a Resolution to that Effect which has this day passed both Houses—you will remark Sir that this Investment is to a much larger amount than was contemplated at the last meeting but I trust I shall not be blamed in having thus exceeded my powers saved the Difficulty & Inconvenience attending individual Subscriptions—the Clause respecting Security tho’ against my wish, could not be dispensed with and it ⟨was⟩ the only Terms on which it could be had.
The Legislature has also this day granted a Loan of thirty thousand Dollars to the Susquehanah Company and passed an Act to incorporate a Company for cutting a Canal from the waters of the Chesepeake to the Waters of the Delaware—the three measures were carried by assisting each other and the whole was made a matter of Conciliation—With great Respect I have the honor to be Sir your very Obet Sert

J. Mason


P.S. As the Shares are rated at £130 Stg the loss by the Sale of the Stock will not be greater than to reduce them to the original Sum of £100 Stg which was the best that could be done.

